Citation Nr: 0804740	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  04-11 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for the residuals of a 
fractured jaw.

5.  Entitlement to service connection for a cervical spine 
disorder.

6.  Entitlement to service connection for a right third and 
fourth finger disorder.

7.  Entitlement to service connection for a tooth condition.





REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to October 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In August 2007, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO where he submitted additional 
evidence along with a waiver of initial review by the RO.  

With regard to the dental issue certified on appeal to the 
Board by the RO, the Board notes that a VA treatment record 
indicates the veteran was requesting to be seen by the dental 
clinic for his teeth and jaw pain.  As entitlement to dental 
treatment has not been addressed previously, this matter is 
referred to the RO for appropriate action.  See Mays v. 
Brown, 5 Vet. App. 302 (1993).



FINDINGS OF FACT

1.  An eye disorder, a left shoulder disorder, a right 
shoulder disorder, the residuals of a fractured jaw, a 
cervical spine disorder, a right fourth finger disorder and a 
tooth disorder did not originate in service or for many years 
thereafter, and they are not related to any incident of 
service.

2.  The veteran currently does not have a disability of the 
right third finger related to service.


CONCLUSION OF LAW

An eye disorder, a left shoulder disorder, a right shoulder 
disorder, the residuals of a fractured jaw, a cervical spine 
disorder, a right third and fourth finger disorder and a 
tooth disorder were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, prior to the decision on appeal, the veteran 
was provided notice in a January 200[3] letter of the types 
of evidence to submit and the responsibility between VA and 
the veteran in obtaining such evidence.  In a September 2005 
letter, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence he has 
in his possession that pertains to the claims.  A letter 
advising the veteran of the evidence needed to establish a 
disability rating and effective date was issued in March 
2006.  The claims were last readjudicated in August 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, service personnel 
records, post-service medical records and examination 
reports, and records from the Social Security Administration 
(SSA).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence.  As such, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Pelegrini, 18 Vet. 
App. 112; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the claims, any question as to an 
appropriate disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).


Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and hearing 
testimony, service treatment records, service personnel 
records, private medical records, SSA records, VA medical 
records, and a lay statement.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

On his claim for benefits, the veteran stated that he had 
been injured in service when he passed out and landed face 
first while at the reception station at Fort Jackson in 1976.

In a February 2004 correspondence, the veteran stated that he 
had sustained injuries in 1975 during basic training and that 
he had been hospitalized for 6 weeks.

On his VA Form 9, the veteran indicated that he was "wired 
up" for 3 days at the army hospital, and that he feared that 
his injury had not been placed in his medical file.

At his Board hearing, the veteran testified that he had been 
injured when he passed out and fell forward while practicing 
drills at the reception station in Fort Jackson and that he 
had been taken to a hospital but could not recall whether it 
had been a military or civilian hospital.  He further 
testified that he had been hospitalized for 2 to 3 weeks, 
that he had broken his jaw and chin, that his jaw had been 
wired shut for 5 to 6 weeks and that he had broken several 
teeth.  He added that he had injured his neck, shoulders and 
eye.  With respect to his finger, he testified that he had 
cut it open at the motor pool when a fellow serviceman 
accidentally hit his knuckle with a hammer.  He also 
testified that, shortly after the above fall, he had taken 2 
weeks of emergency leave to visit his mother who had suffered 
a stroke, he had to wait 2 weeks to enter the next training 
cycle and he had completed basic training in August 1976.  In 
this regard, the representative noted that, the veteran 
having entered service in April, there had been an obvious 
delay in completing basic training.

After review, the Board observes that neither the veteran's 
service treatment records nor service personnel records show 
that he suffered injuries due to a fall either prior to or 
during basic training.  

The service treatment records fail to show that the veteran 
was injured during a fall.  An April 1976 optometry note 
reflects visual acuity of 20/20.  A June 1976 clinic note 
reflects complaints of stomach pains from overeating.  A July 
1976 clinic note reflects complaints of a headache and sore 
throat.  There is no mention of any injuries due to a fall in 
these contemporaneous service treatment records.  Likewise, 
dental treatment records fail to show that the veteran broke 
his jaw, chin or teeth.  A May 1977 record shows only a few 
fillings in back teeth, with no indication of any broken 
teeth.

Furthermore, the report of medical history completed at the 
time of separation in September 1977 reflects the veteran's 
statement that he was in "great health" and that he denied 
dizziness or fainting spells; eye trouble; severe tooth or 
gum trouble; head injury; broken bones; arthritis, rheumatism 
or bursitis; bone, joint or other deformity; painful or 
"trick" shoulder or elbow; recurrent back pain; or a period 
of unconsciousness.  He also denied ever having been a 
patient in any type of hospital, having any illness or injury 
other than those already noted (none was noted) and having 
been treated by clinics, physicians, healers or other 
practitioners within the past 5 years for other than minor 
illnesses.  The veteran did not report any injuries due to a 
fall upon entering service or during basic training.  There 
were no reported dental defects at discharge. 


Lastly, the report of medical examination at separation 
reflects normal clinical evaluations of the head, neck and 
scalp; eyes, including pupils and ocular motility; upper 
extremities; lower extremities; and spine.  Both distant and 
near vision were 20/20 bilaterally.  The only abnormality 
noted was that of a scar on the left arm.  

As for the scar on the left arm seen at separation, the Board 
notes that the veteran provided no details on how he got the 
scar.  As noted above, he did not relay to the examiner any 
history of suffering a fall shortly after entering service.  
Moreover, the Board notes that a scar on the right arm had 
been found at entrance examination.  Thus, the Board observes 
that it is likely that either the entrance or separation 
examiner incorrectly noted the side of the scar.

In sum, the service treatment records fail to show that the 
veteran was injured in a fall.  Moreover, they fail to show 
any complaints, treatments or diagnoses pertinent to the 
eyes, shoulders, jaw, cervical spine, or teeth.  While the 
veteran contends that his service treatment records 
pertaining to the injuries are missing, review of his service 
treatment and personnel records do not suggest that any 
records are, in fact, missing.  

In this regard, a report of the Army Discharge Review Board 
reflects that he entered service on April 5, 1976, completed 
BCT (basic combat training) at Fort Jackson and AIT (advanced 
individual training) at Fort Lee and was assigned to the 16th 
Field Service Company on June 14, 1976.  There is no mention 
of any injuries due to a fall or a delay in completing basic 
training.  The service records do not corroborate the 
veteran's contention that he was delayed in finishing 
training until August 1976.  Moreover, the service treatment 
records confirm the notations on the personnel records that 
the veteran was at Ft. Lee in June 1976 as he was seen for 
stomach pain on June 23, 1976 at the troop clinic at Fort 
Lee, Virginia.   

The Board notes the August 2007 letter from the veteran's 
brother stating that the veteran "reportedly" fell while in 
formation and sustained injuries to his head, jaw and chin, 
and that he recalled that those injuries had delayed the 
completion of basic training.  However, the Board observes 
that this statement was written 30 years after the alleged 
incident.  In addition, the statement shows that the brother 
is only relaying what was reported to him by the veteran, and 
that he did not actually witness the event.  While he stated 
he visited the veteran at Ft. Jackson, he did not actually 
provide a description of the veteran's injuries at the time 
of the visit.  Moreover, as reflected in the service 
personnel records, the veteran was not delayed in completing 
basic training.  Thus, the Board finds that the 
contemporaneous service treatment records and service 
personnel records are more probative than the brother's 
recall of incidents many years ago.

The Board notes that VA and private medical records reflect a 
past medical history of a broken jaw and multiple teeth due 
to a fall in service.  However, the Board observes that these 
statements are merely a recordation of historical information 
relayed by the veteran, rather than indicating a medical 
opinion relating his current conditions to service.  In this 
regard, the Board observes that a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  The veteran's 
contentions of an injury during service are unsupported by 
his own statements upon discharge from service denying any 
injuries, hospitalizations, or treatment for significant 
conditions during the prior five years, as well as his 
service treatment records and service personnel records.  
Thus, to the extent that any current medical record suggests 
a relationship between a current disorder and service, such 
record is not probative as it is based on an unsubstantiated 
history.  

Additionally, with respect to his eyes, an August 2005 VA 
optometry consultation report reflects the veteran's report 
that a fall in service messed up his eyes for life.  However, 
the optometrist stated that the veteran's astigmatism is part 
of the normal refractive error development that occurred to 
his eyes and not the result of his fall.  In this regard, the 
Board also notes that refractive error is not a disability 
for purposes of VA compensation benefits.  38 C.F.R. 
§ 3.303(c).

For the reasons set forth above, the Board finds that the 
veteran did not incur any injuries due to a fall in service.  
Without an in-service injury or event, there is no basis for 
an award of service connection for the veteran's disorders.  
Likewise, there is no need for a VA examination to be 
conducted in the absence of an in-service event.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).

Regarding the right third finger, the service treatment 
records do show that the veteran injured the finger.  An 
August 1976 emergency room note reflects that he scraped his 
right third finger against the rim of a tire at the motor 
pool.  There was a one half inch laceration over the middle 
knuckle.  X-rays were negative.  The cut was scrubbed and 
sutured and he was returned to duty.  Another August 
treatment record reflects that sutures were removed.  A third 
and final August record reflects that he had an old open 
blister on the right third finger from a scrape and that the 
finger was dressed with antibacterial ointment.  There is no 
further mention of the finger, including at separation.  
Thus, although the veteran injured his right third finger in 
service, the finger healed prior to discharge with no chronic 
residual disability noted at discharge.  

Similarly, post-service medical records fail to show a 
chronic residual disability of the in-service right third 
finger laceration.  There are no complaints of any disability 
of the finger due to the in-service cut.  Of particular note, 
however, is a September 2004 VA treatment record, which 
reflects that the veteran recently injured his right third 
and fourth fingers in a lawn mower accident and had to 
undergo surgery to save the two fingers.  At the time, the 
right third finger was wrapped and the fourth finger was 
healing.  The impression was "status post right hand 
injury-lawn mower."  Thus, the record shows that he 
suffered a post-service injury to the fingers.  Further, the 
Board finds it telling that the veteran's claim is for the 
right third and fourth fingers, the exact same fingers that 
were injured in the above-mentioned lawnmower accident.  

Given the above, the Board finds that there was no evidence 
of residual disability to the right third finger laceration 
in service, and that the present disability to his fingers 
resulted from a post-service lawn mower accident.  See 38 
C.F.R. § 3.303.  Thus, the evidence fails to show the veteran 
currently suffers from a disability of the right third finger 
related to service.  Because the current injury has been 
attributed to an intercurrent cause as noted in the medical 
evidence, a VA examination concerning this disability is not 
required.  See McLendon, supra; 38 C.F.R. § 3.159(c)(4).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for an eye disorder is denied. 

Service connection for a left shoulder disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for residuals of a fractured jaw is 
denied.

Service connection for a cervical spine disorder is denied.

Service connection for a right third and fourth finger 
disorder is denied.

Service connection for a tooth disorder is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


